Order entered June 9, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00537-CV

                    IN RE MOLLY WILKERSON, Relator

          Original Proceeding from the 366th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 366-53554-2020

                                     ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of habeas corpus.


                                            /s/   KEN MOLBERG
                                                  JUSTICE